
	

113 SJ 14 IS: Amending title 36, United States Code, to designate the last Friday in April as Arbor Day.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Johanns (for
			 himself, Mr. Wyden, and
			 Mrs. Fischer) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Amending title 36, United States Code, to designate the
		  last Friday in April as Arbor Day.
	
	
		1.Arbor
			 DayChapter 1 of title 36,
			 United States Code, is amended by adding at the end the following:
			
				145.Arbor
				Day
					(a)DesignationThe
				last Friday in April is Arbor Day.
					(b)PurposeThe
				purpose of Arbor Day is to celebrate the importance of stewardship by
				encouraging the planting of and caring for trees.
					(c)ProclamationThe
				President is requested to issue each year a proclamation inviting the people of
				the United States to observe Arbor Day with appropriate ceremonies and
				activities, including the planting of trees, on the last Friday in April or
				another seasonally appropriate
				day.
					.
		2.Conforming
			 amendmentThe table of
			 sections for chapter 1 of title 36, United States Code, is amended by adding at
			 the end the following:
			
				145. Arbor
				Day..
			
		
